GtUBBRY, J.
“Where in a bastardy proceeding it appeared from the evidence that birth had taken place, but it was not shown that the mother had recovered or that the expense of her confinement would not become a charge against the county, an order of the magistrate requiring bond in terms of the statute was not illegal because it included security for such expense; and upon the subsequent trial of the defendant for the alleged criminal offense of refusing to give the bond as required, it was no defense that as a matter of fact the mother had fully recovered and the expense of her confinement had been paid by relatives, at the time of the hearing before the magistrate.” Bowen v. State, 180 Ga. 497 (179 S. E. 352).
2. The assignments of error in the motion for a new trial are without merit.

Judgment affirmed.


Broyles, O. J., and Maelntyre, J., concur.